DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-5, drawn to a bio-polyurethane resin.
Group II, claims 6-10, drawn to a bio-polyurethane resin solution.
Group III, claims 11-13, drawn to a printing ink having a binder based on claim 6.
Group IV, claim 14, drawn to a printing ink having a binder based on claim 5.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-IV lack unity of invention because even though the inventions of these groups require the technical feature of a bio-polyurethane resin derived from a polyester polyol and a diisocyanate, the polyol being a polymerized product of a multifunctional carboxylic acid component and a multifunctional alcohol component each obtained from a raw material for synthesis comprising a plant-derived component; the multifunctional carboxylic acid component comprises a dimer acid and succinic acid in a range where a molar ratio of plant-derived succinic acid/dimer acid is 98/2 to 5/95, and the multi-functional alcohol component comprises 1,3-propanediol, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Hiromasa et al (JP2011225863A).  Hiromasa teaches a biopolyurethane synthesized from a plant-derived diol (a), e.g., 1,3-propanediol, a plant-derived carboxylic acid (c ), e.g., succinic acid and sebacic acid, and an isocyanate (d), e.g., diisocyanate  [p2 and p3 bridge, and p3 3rd full paragraph].  Example PES3 teaches a polyester polyol made from 750 parts of sebacid acid, 750 parts of succinic acid, 855 parts of 1,3-propanediol [p.8 first full paragraph].  The ratio of succinic acid and sebasic acid is 1:1, falling within the range of 98/2 to 5/95 of the instant case.  Example 4 teaches synthesis of polyurethane PES-PU5 using the above polyester polyol PES3 and isocyanate IPDI (isophorone diisocyanate) [p.9 last paragraph].  
Thus, the PES3 reads on the claimed bio-polyol component (A): with the plant-derived 1,3-propanediol as the claimed diol component (a), the plant-derived succinic acid and sebasic acid as the claimed dicarboxylic acid component (b); the IPDI (isophorone diisocyanate) reads on the claimed isocyanate component.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Attorney Masako Yoshida at 612-455-3814 on 6/15/2022, a provisional election was made without traverse to prosecute the invention of group I, claims 1-5.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 6-14 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hiromasa et al (JP2011225863A), machine translation is referenced here.
Regarding claim 1, Hiromasa teaches a biopolyurethane synthesized from a biopolyester polyol (B) and an isocyanate component (d).  The biopolyester polyol (B) is synthesized using plant-derived short-chain diol component (a) and a plant-derived carboxylic acid component (c) [p2 and p3 bridge, and p3 3rd full paragraph].  Example PES3 teaches a polyester polyol (B) made from 855 parts of 1,3-propanediol (a), 750 parts of sebacic acid and 750 parts of succinic acid (c) [p.8 first full paragraph].  Example 4 teaches synthesis of polyurethane PES-PU5 using the above polyester polyol PES3 and isocyanate IPDI (isophorone diisocyanate) [p.9 last paragraph].
Thus, Hiromasa’s biopolyester polyol (B) PES3 reads on the claimed bio-polyol component (A): with the plant-derived 1,3-propanediol (a) as the claimed diol component (a), the plant-derived succinic acid and sebacic acid (c) as the claimed dicarboxylic acid component (b); the IPDI (isophorone diisocyanate) (d) reads on the claimed isocyanate component (B).
The ratio of succinic acid and sebacic acid is 1:1, falling within the range of 98/2 to 5/95 of the instant case.
Hiromasa teaches that the biopolyurethane resin is characterized in that the content of the plant-derived component is 28 to 95% by mass with respect to 100% by mass of the biopolyurethane resin [p.2 paragraph 6].  The Polyester Polyurethane PES-PU5 made in Example 4 has plant-derived component content (BP) of 52% [p9-p10 bridge], meeting the claimed 35% by mass or more.  

Regarding claim 2, as stated above, Hiromasa teaches a plant-derived carboxylic acid (c), comprising succinic acid and sebacic acid, with the sebacic acid meeting the claimed additional dicarboxylic acid.  The sebacic acid used in PES3 is derived from castor oil [p8 2nd paragraph], which is recognized in the art as being obtained from castor beans [p.3 last paragraph], meeting the “plant-derived” limitation.

Regarding claim 3, Hiromasa teaches that a polyamine such as petroleum-derived diamine component (e) can be used for the synthesis of the biopolyurethane resin [p.5 last paragraph].  One or ordinary skill would understand that a polyamine reacts with isocyanate to form a urea; and thus when a polyurethane is synthesized using an isocyanate and a polyamine component, urea bond is formed in the structure thereof.

Regarding claim 5, Hiromasa teaches that the biopolyurethane resin can be in an organic solvent which is at least one selected from ethanol, butanol, ethyl acetate, butyl acetate, ethyl lactate and butyl lactate [p. 3, 1st paragraph].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hiromasa et al (JP2011225863A) as applied to claims 1 and 3 above, and further in view of Yoshinori et al (JP2000290574), machine translation is referenced here.
Regarding claim 4, Hiromasa teach the bio-polyurethane resin in claim 3.  Hiromasa further teaches that an isocyanate group can remain at the polymer terminal, and an isocyanate terminal termination reaction may be added with a diamine [p.7 2nd paragraph].  Hiromasa does not expressively teach the claimed terminal active amino group having a concentration of 15 to 100 µ equivalent per 1 g of a solid content of the bio-polyurethane resin.
In the same field of endeavor, Yoshinori teaches a polyurethane polyurea resin solution in which the main component has an amino group at the terminal, and the content of amino groups is 15 to 100 μg equivalent per 1 g of the above polyurethane polyurea resin [0004].  The examiner submits that the aforementioned polyurethane polyurea resin is interpreted as solid content of the resin, because Yoshinori does not teach that the equivalence is based on the resin plus a solvent.  Yoshinori and Hiromasa are in the same field of endeavor of making the polyurethane polyurea resin for printing ink application (see Hiromasa [p.2, paragraph 5] and Yoshinori [0001]).  Yoshinori teaches that the amino terminal group amount of 15 to 100 μg equivalent per 1 g of the resin is to ensure sufficient adhesion to the printed matter and favorable boiling after laminating [0009].  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Hiromasa in view of Yoshinori to include amino terminal group amount of 15 to 100 μg equivalent per 1 g of the resin for the benefit of sufficient adhesion to the printed matter and favorable boiling after laminating. Note that amino terminal group amount of 15 to 100 μg equivalent per 1 g of the resin of Hiromasa modified by Yoshinori is overlaps the instantly claimed limitation “terminal active amino group having a concentration of 15 to 100 µ equivalent per 1 g of a solid content of the bio-polyurethane resin”.  A prima facie case of obviousness exists where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" (MPEP 2144.05.I).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGTIAN XU whose telephone number is (571)270-1621. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JIANGTIAN XU/Examiner, Art Unit 1762                                                                                                                                                                                                        

/ROBERT S JONES JR/Primary Examiner, Art Unit 1762